DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This a Final response for application 15802266 in response to the amendment filed on 08/27/2020

Status of Claims
Claims 1, 6-7, 11-13, 16-17, 22-23, and 27-29 are amended.
Claims 32 is new.
Claims 1 – 32 are currently pending and are examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2020, 09/01/2020 were fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.   
 
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20170148046 – Akbarpour Mashadi et al. in view of 2006/0129463 – Zicherman. 

Regarding Claim 32:
AKBARPOUR MSHADI discloses:
32. A method performed by a computer system for providing a multi-merchant, electronic shopping cart for a shopping service, the method comprising: 
providing a shopping cart object (plugin / extension, para. 0078) within a web browser (Browser para. 0078) that provides access to an electronic shopping cart (universal shopping cart, para. 0079) for the shopping service, wherein the electronic shopping cart(universal shopping cart, para. 0079) can be used at a plurality of unrelated merchant shopping sites(para. 0091, fig. 11)  and wherein the shopping cart object remains within the web browser regardless of what website is displayed in the web browser; 
in response to a user selecting a visual representation of the shopping cart object(browser plug in para. 0182) from within the web browser, displaying a user interface for the electronic shopping cart in a new window, wherein the user is able to view the user interface for the electronic shopping cart without navigating the web browser to a new webpage (figure,  1 and 2);
in response to the user selecting the visual representation (browser plugin, para. 0169) while a webpage supported by the electronic shopping cart is displayed in the web browser, performing the following:
automatically extracting information (automatically replaces product information, para. 0182) related to a product on the webpage(figure 2) supported by the electronic shopping cart and automatically displaying the extracted information wherein the extracted information in the user interface for the electronic shopping cart 
enabling the user to either commence a purchase transaction(purchase, para. 0175) for the product via the electronic shopping cart(cart, para. 0175) or save the product in the electronic shopping cart for retrieval at a later time(vault, para. 0191), wherein the user is able to save(vault, 0173 ) *** enabling is an intended use and carries little to no patentable weight*** products from the plurality of unrelated merchant shopping sites to the electronic shopping cart(cart, para. 0175); and
enabling the user to purchase at one time, from the plurality of unrelated merchant shopping sites, (merchant 1, 2, 3, and fig. 3)a plurality of products saved to the electronic shopping cart,(vault, fig. 3) wherein for each product to be purchased, a purchase transaction is conducted, on behalf of the user, with the merchant associated with the merchant shopping site from which the user added the product to the electronic shopping cart.(cart, para. 0059) *** enabling is an intended use and carries little to no patentable weight***
AKBARPOUR MSHADI does not disclose:
automatically extracting information related to a product on the webpage supported plugin interface and automatically displaying the extracted information wherein the extracted information in the user interface for the plugin interface prior to the product being added to the electronic shopping cart.
ZICHERMAN discloses the following:
automatically extracting information(crawler, para. 0020) related to a product(product, para. 0020) on the webpage supported plugin interface(plugin, para. 0030) and automatically displaying the extracted information(automatically, para. 0025) wherein the extracted information in the user interface for the plugin interface(browser plugin, 
It would be obvious to one of ordinary skill in the art to combine AKBARPOUR MSHADI’s method of disclosing a multi merchant shopping cart as a plugin of a browser to combine with ZICHERMAN’s method of disclosing of extracting product information that is scrapped visiting pages when on a particular product information page and displaying related product information in the plugin interface. Both AKBARPOUR MSHADI and ZICHERMAN are web browser plugins to assist the shopper with products on webpages. This combination would be obvious because it would enhance of the ability of AKVARPOUR MSHADI by comparing product pricing information from the other website merchants. (Zicherman - para. 0006).

Conclusion      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3621        

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621